Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA



                                                         Misc. No.

 In re SANCTUARY BELIZE LITIGATION
                                                         UNDERLYING ACTION PENDING
                                                         AND SUBPOENAS ISSUED IN THE
                                                         UNITED STATES DISTRICT
                                                         COURT FOR THE DISTRICT OF
                                                         MARYLAND
                                                         No.: 18-CV-3309-PJM




                                             MOTION
         TO TRANSFER SUBPOENA MOTION TO ISSUING COURT OR,IN THE
              ALTERNATIVE.COMPEL COMPLIANCE WITH SUBPOENAS

         Robb Evans and Associates LLC,as court-appointed Receiver, hereby submits this

  motion pursuant to Fed. R. Civ. P. 30,37 and 45 and Local Rules 7.1 and 26.1 to (i)transfer this

  motion to the Issuing Court; or,in the altemative,(ii) compel Jorge Diaz-Cueto and Bella Mar

  Estates, LTD ("Bella Mar")to comply with the Receiver's Subpoenas to Produce Documents or

 Permit Inspection and the Receiver's Subpoenas to Testify at a Deposition relating to the

  ultimate disposition of$1,065 million in payments received by Bella Mar from a Receivership

  Entity (defined in the accompanying Memorandum); and (iii) to pay the attorneys' fees and costs

 that the Receiver has and will incur related to the failure of Mr. Diaz-Cueto and Bella Mar to

 fully comply with the Subpoenas.


  Date: January 22,2020                               Respectfully submitted,

                                                      /s/ Robert C. Folland
                                                      Robert C. Folland(FL Bar No. 1007951)
                                                      BARNES & THORNBURG LLP
                                                      4540 PGA Boulevard, Suite 208
                                                      Palm Beach Gardens,FL 33418
                                                      Telephone:     (614)628-0096
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 7 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 8 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 9 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 10 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 11 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 12 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 13 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 14 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 15 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 16 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 17 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 18 of 19
Case 1:20-mc-20285-JEM Document 1 Entered on FLSD Docket 01/22/2020 Page 19 of 19



                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by first class
   mail on January 22, 2020 on all counsel or parties of record on the service list below:




                                                 ________________________
                                                 Robert C. Folland


                                            SERVICE LIST

   Patricia Cassells
   PATRICIA CASSELLS & ASSOCIATES
   20210 SW 92nd Ave,
   Miami, FL 33189;
   223 E. Flagler Street, Suite 502
   Miami, FL 33131
   Telephone: 786-226-3329
   Counsel for Jorge Diaz-Cueto
